Citation Nr: 1030059	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  04-33 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent from 
November 15, 2002 to December 15, 2008, and to an evaluation in 
excess of 50 percent from December 15, 2008 for migraine 
headaches.  

2.  Entitlement to an evaluation in excess of 20 percent for 
lumbar myofascial strain with L4-5 and L5-S1 herniation.  

3.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for right knee anterior cruciate ligament 
syndrome.  

4.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for left knee anterior cruciate ligament 
syndrome.  

5.  Entitlement to an evaluation in excess of 10 percent for 
bilateral plantar fasciitis.  

6.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for Achilles tendonitis.  

7.  Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).  



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from May 1988 to May 1992 and from 
March 1998 to December 2000.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions beginning in September 
2003.  A hearing was held before the undersigned in May 2007, and 
the case was remanded by the Board in September 2007, for 
additional development.  

The issues of increased ratings for bilateral plantar fasciitis 
and Achilles tendonitis, and entitlement to TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claims decided 
herein have been obtained by VA.  

2.  From November 15, 2002, the Veteran's migraine headaches have 
been manifested by frequent prostrating and prolonged attacks 
productive of severe economic inadaptability.  

3.  The Veteran's low back disability is manifested by chronic 
pain, limitation of flexion to no less than 40 degrees without 
muscle spasm, guarding, abnormal gait or spinal contour; 
additional functional loss of use due to pain, weakness, 
fatigability, or incoordination to a degree commensurate with the 
criteria for a higher evaluation is not demonstrated.  

4.  The residuals of the Veteran's right and left knee anterior 
cruciate ligament syndrome are manifested by pain and no more 
than slight instability.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation to 50 percent for 
migraine headaches from November 15, 2002, but no higher, have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8100 
(2009).  

2.  The criteria for an evaluation in excess of 20 percent for 
lumbar myofascial strain with L4-5 and L5-S1 herniation are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 
4, Diagnostic Code 5295 (prior to 9/26/03) and 5237 (from 
9/26/03).  

3.  The schedular criteria for an evaluation in excess of 10 
percent for anterior cruciate ligament syndrome of the right knee 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Part 4, including 
Diagnostic Code 5257 (2009).  

4.  The schedular criteria for an evaluation in excess of 10 
percent for anterior cruciate ligament syndrome of the left knee 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Part 4, including 
Diagnostic Code 5257 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, a letter 
dated in November 2002, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, the Veteran's 
service treatment records and all VA and private medical records 
identified by him have been obtained and associated with the 
claims file.  The Veteran was examined by VA on numerous 
occasions during the pendency of the appeal, and testified at a 
videoconference hearing before the undersigned in May 2007.  
Based on a review of the claims file, the Board finds that there 
is no indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and not 
part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  

Increased Rating - In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings in VA's Schedule for Rating Disabilities 
(Schedule) represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil occupations.  
38 C.F.R. § 4.1 (2009).  

Migraine Headaches

In this case, the Veteran was assigned an increased rating to 10 
percent for his migraine headaches by the RO in July 2006; 
effective from November 15, 2002, the date of his claim for 
increase, and a 50 percent evaluation by rating action in April 
2010; effective from December 15, 2008, the date of the most 
recent VA examination report.  38 C.F.R. § 3.400(o)(2).  In a 
letter received in April 2010, the Veteran asserted that the 50 
percent evaluation should be assigned from the date of his claim 
for increase.  

At this point, it should be noted that a 50 percent evaluation is 
the maximum schedular rating possible for a headache disorder.  
Absent evidence of marked interference with employment or 
frequent periods of hospitalization due to migraine headaches, 
which are not claimed or shown by the evidence of record, there 
is no basis for the assignment of a rating in excess of 50 
percent on an extraschedular basis.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Therefore, the remaining issue on appeal with respect to migraine 
headaches is whether the Veteran is entitled to an evaluation in 
excess of 10 percent from the date of receipt of his claim for 
increase to December 15, 2008.  

Migraine headaches are rated under Diagnostic Code (DC) 8100, and 
provides for a 50 percent rating with very frequent completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability; 30 percent with characteristic prostrating 
attacks occurring on average of once a month over the last 
several months; 10 percent with characteristic prostrating 
attacks averaging one in two months over the last several months, 
and a noncompensable evaluation with less frequent attacks.  38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2009).  

In this regard, the Board notes that the Veteran's complaints 
concerning his migraine headaches have been essentially the same 
during the course of this appeal and are manifested by chronic 
and prolonged prostrating headaches.  When examined by VA in June 
2003 and September 2006, the Veteran reported headaches at least 
three times a week and lasting for several hours.  In fact, on 
the earlier examination, the Veteran reported that he had a 
headache for three to four days.  On VA examinations in September 
2006 and October 2007, he reported that he had been tried on 
multiple medications and received Imitrex injectables four to 
five times a month with minimal relief.  He said that his 
headaches lasted from 16 to 24 hours and included significant 
photophobia with occasional blurred vision, nausea, and vomiting, 
and that he had to lie down or go to a dark, quiet place to feel 
some relief.  While the record shows that he takes several 
medications, including Propranolol, Divalproex, and Imitrex, the 
Veteran reports only minimal relief.  Based on the evidence of 
record, the Board finds that the Veteran's reported migraine 
headaches more closely approximate the criteria for a 50 percent 
evaluation from the date of his claim for increase.  38 C.F.R. 
§§ 4.7, 4.21.  



Low Back Disability

Initially, it should be noted that the Board has reviewed all the 
evidence of record, including but not limited to the Veteran's 
contentions and testimony at the videoconference hearing, the VA 
and private outpatient treatment notes, and the findings from the 
VA examinations conducted during the pendency of this appeal.  
Although the Board has an obligation to provide adequate reasons 
and bases supporting its decision, it is not required to discuss 
each and every piece of evidence in a case.  The relevant 
evidence will be summarized where appropriate.  

While the Veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or disability, 
his belief as to its current severity under pertinent rating 
criteria or the nature of the service-connected pathology is not 
the most probative evidence.  Only someone qualified by 
knowledge, training, expertise, skill, or education, which the 
Veteran is not shown by the record to possess, may provide 
evidence requiring medical knowledge.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

During the pendency of the Veteran's appeal, the regulations 
pertaining to rating disabilities of the spine were amended.  The 
Board is required to consider the claim in light of both the 
former and revised schedular rating criteria to determine whether 
an increased evaluation for the Veteran's spine disability is 
warranted.  VA's Office of General Counsel has determined that 
the amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of the 
regulatory change.  However, the Veteran does get the benefit of 
having both the old regulation and the new regulation considered 
for the period after the change was made.  See VAOPGCPREC 3-00.  

In this case, the Veteran's claim for an increased rating for his 
low back disability was received in November 2002, and the 
regulations for rating disabilities of the spine were revised, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 - 458 
(Aug. 27, 2003).  

At the time of receipt of the Veteran's claim and prior to 
September 26, 2003, DC 5295 for lumbosacral strain provided for a 
40 percent rating for severe symptoms with listing of whole spine 
to opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent rating was assigned with muscle 
spasm on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent rating was 
assigned with characteristic pain on motion, and a noncompensable 
evaluation was assigned with slight subjective symptoms only.  
38 C.F.R. § 4.71a, DC 5295 (effective prior to September 26, 
2003).  

Also, prior to September 26, 2003, other potentially applicable 
rating codes, included DCs 5285 (residuals of vertebra fracture), 
5287 (ankylosis), and 5292 (limitation of motion of the lumbar 
spine).  Under DC 5292, a 10 percent evaluation was assigned for 
slight limitation of motion, 20 percent for moderate limitation, 
and 40 percent for severe limitation of motion.  38 C.F.R. 
§ 4.71a, DC 5292 (effective prior to September 26, 2003).  Under 
DC 5293, in effect from September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (IVDS) was evaluated either on the 
total duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations of 
its chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method resulted 
in a higher rating.  38 C.F.R. § 4.71a, DC 5293 (2003).  
Parenthetically, the criteria for evaluating IVDS were 
essentially unchanged by the revisions made in September 2003, 
except that the diagnostic code for IVDS was changed from 5293 to 
5243.  38 C.F.R. § 4.71a, DC 5243.  

Under the revised criteria, lumbosacral strain will be evaluated 
under the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) 
(2009).  

Under the General Rating Formula, the regulations provide, in 
pertinent part, for a 20 percent rating when forward flexion of 
the thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or there is 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is warranted 
if the medical evidence shows forward flexion of the 
thoracolumbar spine to 30 degrees or less; or favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is warranted if there 
is unfavorable ankylosis of the entire spine.  These ratings are 
warranted if the above-mentioned manifestations are present, with 
or without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 to 
5243 (2009).  

The rating criteria under the General Formula for Diseases and 
Injuries of the Spine also provide, in pertinent part, the 
following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees; extension is zero to 30 degrees; left and right lateral 
flexion are zero to 30 degrees; and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
combined normal range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of the 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  Id.  

For ratings based on incapacitating episodes, a 20 percent 
evaluation is assigned with incapacitating episodes of having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent evaluation is assigned 
with incapacitating episodes of having a total duration of at 
least four weeks but less than six weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at least 
six weeks during the past 12 months.  Id.  

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

Note (2): When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria for 
the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code or 
codes.  

For the entire appeal period, mild incomplete paralysis of the 
sciatic nerve is assigned a 10 percent rating.  Moderate 
incomplete paralysis is assigned a 20 percent rating, and a 40 
percent evaluation is assigned for moderately severe incomplete 
paralysis.  Diagnostic Code 8520.  Complete paralysis is where 
the foot dangles and drops, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or lost.  
Diagnostic Code 8520.  Incomplete paralysis indicates a degree of 
lost or impaired function substantially less than the type 
picture for complete paralysis given, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree. 38 C.F.R. § 4.124a.   

After review of all the evidence of record, the Board finds that 
the medical evidence does not demonstrate symptomatology or 
manifestations sufficient to warrant an evaluation in excess of 
20 percent for the Veteran's low back disability under the old or 
the revised regulations at anytime during the pendency of this 
appeal.  

In this case, the Veteran's low back disability was examined for 
VA purposes on five separate occasions during the pendency of 
this appeal, including in June 2003, July 2004, September 2006, 
October 2007, and December 2008.  The Veteran's complaints on all 
of the examinations were essentially the same and included 
chronic low back pain, stiffness, weakness, spasm, limitation of 
motion, and radiating pain into his left leg.  Likewise, the 
clinical findings on the five VA examinations were not materially 
different and, except for mild spasms on examination in July 
2004, showed no muscle atrophy, weakness, spasm, or guarding.  
While there was some mild neurological deficit in the lower 
extremities when evaluated by VA in June 2003, all neurological 
findings subsequent to his back surgery in September 2003 were 
essentially within normal limits.  Moreover, forward flexion of 
the thoracolumbar spine was to no less than 40 degrees at anytime 
during the pendency of this appeal.  

When first examined by VA in June 2003, forward flexion was to 60 
degrees with lateral bending and rotation to 20 degrees, 
bilaterally.  Straight leg raising was positive at 60 degrees, 
and patella reflexes were 1+, bilaterally.  

The evidence showed some improvement of the Veteran's symptoms 
and range of motion after L4-5 microdiskectomy and L5-S1 
hemilaminectomy, medial facetectomy, foraminotomy, and 
microdiskectomy at a private medical center in September 2003, 
with forward flexion to 90 degrees with pain when examined by VA 
in July 2004.  However, on subsequent VA examinations, forward 
flexion was decreased to 40 degrees on VA examinations in 
September 2006 and December 2008, and to 60 degrees on VA 
examination in October 2007.  Straight leg raising (SLR) was 
positive at 45 degrees when examined in September 2006.  However, 
SLR was negative on the two most recent VA examinations in 
October 2007 and December 2008, and there were no additional 
neurological complaints or findings other than radiating pain 
into the left leg.  Additionally, there was no evidence of muscle 
atrophy, spasm, guarding, tenderness or weakness on the latter 
examinations.  While the Veteran had increased pain on repetitive 
motion on the three recent VA examinations (no reported findings 
on two earlier examinations), the examiners opined that there was 
no additional functional impairment due to pain or on repetitive 
motion.  

The evidence of record also includes numerous VA and private 
outpatient notes which showed treatment for various maladies, 
including low back pain during the pendency of this appeal.  
However, as the reports did not include any additional clinical 
findings or assessment than are reported on the VA examination 
reports discussed above, further discussion of the records would 
be essentially redundant and serve no useful purpose.  

Applying the old rating criteria under DC 5295 to the clinical 
findings during the pendency of this appeal, the medical evidence 
did not reflect symptomatology sufficient for a rating in excess 
of 20 percent.  Specifically, there was no evidence of listing of 
whole spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with abnormal 
mobility on forced motion.  Absent additional clinical finding 
commensurate with the criteria for a rating of 40 percent under 
DC 5295, a higher evaluation is not warranted.  Additionally, the 
objective findings did not reflect more than moderate, actual 
limitation of motion of the lumbar spine.  The evidence showed 
that the Veteran retained significant motion of the spine in all 
directions with forward flexion to no less than 40 degrees at 
anytime during the pendency of this appeal.  Thus, a rating in 
excess of 20 percent under DC 5292 is not warranted.  

As to rating the Veteran under the criteria for ankylosis, it is 
noted that ankylosis is "immobility and consolidation of a joint 
due to disease, injury, or surgical procedure."  Colayong v. 
West, 12 Vet. App. 524 (1999).  As indicated above, the evidence 
showed that the Veteran has significant motion of the spine, 
albeit with pain.  Therefore, a rating under the old criteria for 
DCs 5286 and 5289, based on ankylosis is not warranted.  

Applying the clinical findings to the General Rating Formula that 
became effective in September 2003, the Veteran's low back 
disability equates to no more than a 20 percent evaluation.  The 
Veteran has good range of motion of the lumbar spine, no 
significant neurological symptomatology, and no additional 
functional impairment.  Forward flexion of the thoracolumbar 
spine was not to less than 40 degrees at anytime during the 
pendency of this appeal.  Thus, an evaluation in excess of 20 
percent under the General Rating Formula is not warranted.  It 
should be noted that the criteria for rating disabilities of the 
spine apply with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. § 4.71a, 
DCs 5235 to 5243 (2009).  

Additionally, while the Veteran reported that he has been 
bedridden numerous times, the evidence does not reflect any 
incapacitating episodes or required bed rest prescribed by a 
physician having a total duration of at least four weeks but less 
than six weeks during any 12 month period during the pendency of 
this appeal.  Thus, a rating in excess of 20 percent based on 
incapacitating episodes is not warranted.  

The Board has also considered whether an increased evaluation is 
in order in this case when separately evaluating and combining 
the orthopedic and neurologic manifestations of the Veteran's low 
back disability under the orthopedic rating criteria and 
applicable neurologic rating criteria.  

In this regard, the Veteran has already been assigned a separate 
10 percent evaluation for his left leg pain under DC 8520 for 
mild incomplete paralysis of the sciatic nerve, effective since 
2001.  Other than radiating left leg pain and an occasional 
sensation of numbness and tingling, the objective findings did 
not reveal any additional neurological abnormalities associated 
with the Veteran's low back disability.  Sensation and deep 
tendon reflexes were intact in all modalities in the lower 
extremities, and there was no evidence of muscle atrophy, 
weakness or other neurologic deficits.  Thus, an increased rating 
under DC 8520 is not indicated.  

The Board also notes that while the Veteran reported fecal 
incontinence at least twice a month when examined by VA in 
October 2007, there was no objective evidence of incontinence on 
any of the examinations of record, nor has any physician related 
any claimed incontinence to the Veteran's low back disability.  
Absent objective evidence of any associated abnormalities, such 
as bowel or bladder impairment, there is no basis for assigning a 
separate rating in this regard.  

Consideration must also be given to any functional impairment of 
the Veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (2009).  

In this case, while the Veteran has limitation of motion of the 
lumbosacral spine due to pain, an evaluation in excess of 20 
percent could be assigned only if there was a resulting 
functional loss commensurate with unfavorable ankylosis of the 
thoracolumbar, or the entire spine.  Here, the Veteran is not 
shown to have a corresponding functional loss.  There is no 
evidence of muscle weakness, atrophy or more than mild 
neurological impairment (radiculopathy) of the left leg.  The 
objective evidence does not show more than moderate limitation of 
motion when pain is considered, and no objective signs or 
manifestations of any additional functional impairment.  

As noted under the Rating Schedule, the general rating formula 
provides that the rating criteria are to be applied with or 
without symptoms such as pain, stiffness, or aching in the area 
of the spine affected by residuals of injury or disease.  Other 
than the Veteran's reports of pain, there was no evidence of 
visible behavior or adequate pathology to suggest that any 
additional functional impairment was commensurate with the 
criteria necessary for an evaluation in excess of 20 percent.  
Moreover, the VA examiners in September 2006, October 2007, and 
December 2008 indicated that there was no additional functional 
limitation due to pain or on repetitive use.  The Court has held 
that, "a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40."  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  In light of the clinical 
findings of record, the Board finds that an increased evaluation 
based on additional functional loss due to the factors set forth 
above have not been demonstrated during the pendency of this 
appeal.  

Applying the appropriate diagnostic codes to the facts of this 
case, the objective assessment of the Veteran's present 
impairment from his low back disability does not suggest that he 
has sufficient symptoms so as to a warrant an evaluation in 
excess of 20 percent.  Accordingly, the Board finds that the 20 
percent evaluation assigned for the low back disability 
accurately depicts the severity of the condition for the entirety 
of the rating period on appeal, and there is no basis for higher 
rating.  Accordingly, an increased evaluation is not warranted.  

Finally, there is no credible evidence that the manifestations of 
the Veteran's low back disability is unusual or exceptional as to 
demonstrate that the rating schedule is inadequate for 
determining the proper levels of disability.  The Veteran has a 
limitation of motion, with pain, but there is no additional 
functional impairment due to pain or on repetitive motion beyond 
that contemplated by the 20 percent evaluation currently 
assigned.  Other than his back surgery in September 2003, the 
Veteran has not required any periods of hospitalization for his 
low back disability.  The Board is cognizant that the Veteran was 
awarded disability compensation by the Social Security 
Administration in 2004 based, in part, on his low back 
disability.  However, based on the examinations and medical 
evidence obtained during the pendency of this appeal, the Board 
finds that the manifestations of the Veteran's low back 
disability are consistent with the schedular criteria, and there 
is no objective evidence that the manifestations of his 
disability are unusual or exceptional.  

In sum, there is no indication that the average industrial 
impairment from the Veteran's low back disability is in excess of 
that contemplated by the 20 percent evaluation currently 
assigned.  Therefore, the Board finds that the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See also Thun v. Peake, 22 Vet. App. 
111 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  

Right & Left Knee Instability

Initially, it should be noted that the Veteran is assigned a 10 
percent evaluation for each knee for residuals of anterior 
cruciate ligament syndrome under DC 5257, based on knee 
impairment manifested by recurrent subluxation and lateral 
instability.  

In order to receive a higher evaluation under DC 5257, the 
Veteran would have to demonstrate impairment of the right or left 
knee due to recurrent subluxation or lateral instability to at 
least a moderate degree.  Here, the clinical findings on the five 
VA examinations and the numerous private medical reports of 
record during the pendency of this appeal showed no evidence of 
subluxation or more than slight instability in either knee.  
While the Veteran had some limitation of motion in both knees on 
all of the examinations, Lachman's and varus/valgus stress 
testing was negative, bilaterally.  

On the most recent VA examination in December 2008, there was 
objective evidence of pain, stiffness and instability in both 
knees, but no evidence of deformity, incoordination, dislocation, 
subluxation, locking, effusion, or inflammation.  The Veteran's 
gait was normal and x-ray studies were within normal limits and 
showed no evidence of arthritis.  The examiner also opined that 
there was no additional limitation of motion due to pain or on 
repetitive movement.  Therefore, absent objective competent 
evidence of instability or subluxation in either knee to a 
moderate degree, there is no basis for the assignment of a higher 
rating under DC 5257.  

Other potentially applicable rating codes which may provide a 
basis for assigning an evaluation in excess of 20 percent 
include, DC 5256, which requires ankylosis of the knee joint; DC 
5258 for dislocated cartilage with frequent episodes of locking, 
pain, and effusion, and DC 5262, when there is malunion or 
nonunion of the tibia and fibula with marked knee or ankle 
disability, none of which are present in this case.  

DC 5260 provides for a 0 percent rating when flexion is limited 
to 60 degrees, a 10 percent rating when flexion is limited to 45 
degrees, and a 20 percent rating when flexion is limited to 30 
degrees.  DC 5261 provides for compensation for limitation of 
knee extension.  With extension limited to 5 degrees, a 0 percent 
rating is assigned.  Extension limited to 10 degrees warrants a 
10 percent rating, and extension limited to 15 degrees warrants a 
20 percent rating.  In this case, flexion was limited to no less 
100 degrees on the right, and to no less than 110 on the left, 
with full extension bilaterally.  Thus, Veteran does not 
demonstrate a loss of motion in either knee sufficient to warrant 
the assignment of a separate rating based on limitation of motion 
under DCs 5260 or 5261.   

Additionally, the Board finds that the preponderance of the 
medical evidence does not show that the Veteran has arthritis in 
either knee so as to warrant consideration of the assignment of a 
separation evaluation under DC 5003.  That provision of the 
rating schedule allows for the assignment of a 10 percent 
evaluation when there is x-ray evidence of arthritis and a 
limitation of motion of the affected joint to a noncompensable 
degree.  38 C.F.R. § 4.71a, DC 5003.  

In this regard, the Board notes that while the VA examiner in 
June 2003 indicated that there were mild degenerative changes of 
the knees on x-ray examination, subsequent VA and private 
diagnostic studies showed no evidence of arthritis.  There was no 
evidence of arthritis on private MRI's and x-ray studies of the 
Veteran's knees in March 2005, or on a subsequent private post-
operative surgical report for arthroscopy of the left knee in 
April 2005.  While an abnormal finding was noted on VA x-ray 
examination in December 2008, described as enthesophytes on the 
anterior aspects of the superior poles of both patella, the 
examiner indicated that this was a nonspecific finding, and that 
the visualized skeletal structures, joint spaces, and soft 
tissues of the knees were otherwise normal.  As the preponderance 
of the medical evidence does not demonstrate x-ray evidence of 
arthritis in either knee, the Veteran is not entitled to a 
separate 10 percent evaluation for demonstrable arthritis with a 
limitation of motion to less than a compensable degree.  Esteban 
v. Brown, 6 Vet. App. 259 (1994); Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991); see also VAOPGCPREC 23-97 and 9-98.  

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is 
in order when there exists such an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards.  

In this regard, the objective evidence of record does not show 
that the manifestations of the Veteran's bilateral knee 
instability is unusual or exceptional.  Other than the left knee 
surgery in 2005, the Veteran has not required any hospitalization 
or regular treatment for any knee problems and has not had any 
incapacitating episodes.  In sum, there is no indication that the 
average industrial impairment from his bilateral knee instability 
would be in excess of that contemplated by the assigned schedular 
evaluation.  Therefore, referral of this case for extraschedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. App. 
88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

In light of the discussion above, the Board finds that the 10 
percent evaluations assigned for instability of the right and 
left knee accurately depicts the severity of the conditions for 
the entirety of the rating period on appeal, and there is no 
basis for higher staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  


ORDER

An increased evaluation to 50 percent for migraine headaches from 
November 15, 2002 is granted, subject to VA laws and regulations 
concerning the payment of monetary benefits.  

An increased rating for lumbar myofascial strain with L4-5 and 
L5-S1 herniation is denied.  

An increased rating for right knee anterior cruciate ligament 
syndrome is denied.  

An increased rating for left knee anterior cruciate ligament 
syndrome is denied.  


REMAND

Concerning the increased rating claims for bilateral plantar 
fasciitis and Achilles tendonitis, the Board finds that 
additional development is necessary prior to further 
consideration of the appeal.  

The evidentiary record shows that the Veteran was treated for 
bilateral foot problems by VA and private healthcare providers on 
numerous occasions during the pendency of this appeal, including 
Tailor's bunionectomies on the left and right foot by VA in 
February and August 2006, respectively.  While there was some 
improvement after the surgeries, mostly on the right foot, the 
Veteran continued to experience increased bilateral foot pain and 
was scheduled for debridement of porokeratoma of both great toes 
and excision of a lesion on October 14, 2009.  See VA outpatient 
note dated October 2, 2009.  However, there are no additional VA 
treatment record in the claims folder subsequent to October 2, 
2009.  The most recent VA examination was conducted in December 
2008.  Thus, the current severity of the Veteran's bilateral 
plantar fasciitis and Achilles tendonitis is not clear.  

Additionally, the Board notes that because there is no specific 
rating code for plantar fasciitis or Achilles tendonitis, the 
Veteran's bilateral foot disabilities are rated by analogy to 
flat feet and metatarsalgia under DCs 5276 and 5279, 
respectively.  Although the VA examinations of record include a 
detailed description of the Veteran's complaints, the reported 
clinical findings are somewhat lacking in detail and do not 
provide sufficient information to adequately assess the current 
severity of the bilateral foot disabilities.  

In this regard, the Board is required to discuss its reasons and 
bases for assigning a particular disability rating with reference 
to the criteria contained in the relevant diagnostic code(s).  It 
is not permitted to discuss factors outside the scope of the 
rating criteria, nor is it permitted to speculate on the presence 
or absence of the criteria on the basis of incomplete 
information.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Concerning the claim for TDIU, the Board notes that the Veteran 
expressed dissatisfaction with the denial of his claim by the RO 
in July 2008, in a letter date stamped as received in July 2008, 
(but for reasons unclear, apparently it was not associated with 
the claims file until May 2009).  The Veteran asserted that while 
he did not meet the schedular criteria for TDIU, he should have 
been granted the benefit on an extraschedular basis.  In this 
regard, the Board notes that the Veteran was subsequently 
assigned an increased rating to 50 percent for his service-
connected migraine headaches by the RO in April 2010, and that 
his combined rating is now 80 percent.  For reasons which are not 
readily apparent in record, the RO neglected to readjudicate the 
TDIU claim.  In any event, the Veteran filed a timely notice of 
disagreement to an adverse rating decision, thereby triggering 
the RO's duty to promulgate a statement of the case (SOC).  The 
RO's failure to issue an SOC for the Veteran's claim is a 
procedural defect requiring remand.  Godfrey v Brown, 7 Vet. App. 
398, 408 (1995).  

In light of the discussion above, and to ensure full compliance 
with due process requirements, it is the decision of the Board 
that further development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate steps to 
obtain treatment records from all medical 
care providers who treated the Veteran for 
any bilateral foot problems from October 
2008 to the present, and associate them 
with the claims file.  Of particular 
interest are any VA medical records for the 
scheduled foot surgery in October 2009.  

2.  The Veteran should be afforded a VA 
examination to determine the current 
severity of his service connected bilateral 
foot disabilities, i.e., Achilles 
Tendonitis, and Plantar Fasciitis.  All 
indicated tests and studies are to be 
performed.  The claims folder must be made 
available to the examiner for review, and a 
notation to the effect that this record 
review took place should be included in the 
report.  The examiner should attempt to 
identify the absence or presence of 
symptoms set out in the rating schedule 
used to evaluate the Veteran's disability, 
(as indicated below) and note what symptoms 
and findings, if any, can be distinguished 
from the service connected problems, (i.e., 
attributed to non-service connected 
impairment).  In any case, the examiner 
should indicate for each foot:  

a)  the presence or absence, and 
degree of severity, of pronation, 
inward displacement, spasm of the 
tendo achillis on manipulation, due to 
service connected disability and 
whether there is improvement with 
orthopedic shoes or appliances.  Also, 
note whether there is tenderness of 
the plantar surfaces, deformity, pain 
on manipulation and use accentuated, 
indications of swelling on use and 
characteristic callosities 
attributable to service-connected 
disability.  

b)  any limitation of motion in the 
Veteran's feet, due to service 
connected disability.  

c)  whether the foot exhibits weakened 
movement, excess fatigability, or 
incoordination, due to service 
connected disability.  If feasible, 
these determinations should be 
expressed in terms of the degree of 
additional loss of range of motion.  

d)  whether pain due to service 
connected disability could 
significantly limit functional ability 
during flare-ups or when the foot is 
used repeatedly over a period of time.  
These determinations should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion 
loss.  

e)  whether any functional limitation 
due to pain, weakened movement, excess 
fatigability, or incoordination from 
service connected disability, if 
identified, would be commensurate with 
a moderately severe foot injury, or 
moderately severe malunion or nonunion 
of the tarsal or metatarsal bones, or 
analogous to amputation of one or more 
toes.  

The examiner is requested to answer all 
questions to the extent feasible, so 
that the Board may rate the Veteran's 
disabilities in accordance with the 
specified criteria.  If the examiner 
finds that it is not feasible to answer any 
question, he or she should so indicate and 
include an explanation.  

3.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development has been conducted and 
completed in full.  

4.  After the requested development has 
been completed, the RO should readjudicate 
the merits of the claims.  If the benefits 
sought on appeal remain denied, the Veteran 
and his attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

5.  The RO should also readjudicate the 
merits of the claim for TDIU and, if 
appropriate, promulgate a statement of the 
case.  The Veteran and his attorney should 
be notified of the need to file a timely 
substantive appeal should the claim 
remained denied, and Board review of the 
matter is desired.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The Veteran need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


